      Case 2:20-cr-00221-ECM-SMD Document 18 Filed 12/02/20 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT FOR
                      THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

UNITED STATES OF AMERICA                        )
                                                )
v.                                              )          CR NO. 2:20-cr-221-ECM
                                                )                    (WO)
BENNIE RAY CARPENTER, JR., and                  )
HUNTER LEE MCPHERSON                            )

                              ORDER ON ARRAIGNMENT

       On December 1, 2020, the defendants, Bennie Ray Carpenter, Jr., and Hunter
Lee McPherson, appeared in person and in open court with counsels, Stephen Ganter
and William Blanchard and was arraigned in accordance with the provisions of Rule 10
of the Federal Rules of Criminal Procedure.

        PLEA. The defendants entered a plea of NOT GUILTY. Counsel for the
defendants are requested to contact the U.S. Attorney immediately if a defendant intends
to engage in plea negotiations. If the defendants decide to change this plea, the parties
shall file a notice of intent to plead guilty or otherwise notify the clerk’s office at or before
the pretrial conference and then this action will be set on a plea docket.

        PRELIMINARY SENTENCING GUIDELINES INFORMATION. The court
no longer requires the United States Probation Office to provide preliminary sentencing
guideline information to the defendants. However, in difficult or complex cases a
defendant may request the United States Probation Office to provide Sentencing Guideline
calculation assistance with the understanding that any estimate is tentative only and is not
binding on the United States Probation Office, the parties or the court. The court expects
that requests for Sentencing Guideline calculation assistance shall be the exception and that
the defendants will not make such requests a matter of routine. A request for Sentencing
Guideline calculation assistance shall be made to the United States Probation Office not
later than 10 days from the date of this order.

       PRETRIAL CONFERENCE. An initial pretrial conference is hereby set for
February 17, 2021, at 11:00 a.m via ZoomGov. Not later than three (3) days prior to
the date of the pretrial conference, counsel shall confer about the issues and matters
to be discussed at the pretrial conference as set forth in this order. Counsel who want
an in-custody defendant to attend must notify the Magistrate Judge within three days of the
conference date so that an order to produce can be issued to the United States Marshal.
      Case 2:20-cr-00221-ECM-SMD Document 18 Filed 12/02/20 Page 2 of 4




        At the pretrial conference, counsel for the defendants and counsel for the
government shall be fully prepared to discuss all pending motions, the status of discovery,
possible stipulations, and the estimated length of the trial. Defense counsel and counsel
for the government shall be fully prepared to provide a definite commitment as to the final
disposition of this case - by trial, plea or other non-trial disposition. If resolution of a
dispositive motion will affect the nature of this commitment, counsel must be fully
prepared to discuss this type of resolution. If the case is for plea, the notice of intent to
enter a plea should be filed at the time of the pretrial conference. If counsel require
additional time for plea negotiations, counsel should be prepared to inform the court about
the date when those negotiations will be completed.

     TRIAL. This case is set for trial before United States District Judge Emily C.
Marks on the trial term beginning on April 12, 2021, at 10:00 a.m., in Montgomery,
Alabama, unless otherwise ordered by the court.

        In setting this case for trial on the term indicated above, the court recognizes that
the Speedy Trial Act places limits on the court’s discretion, and that under the act, the trial
of a defendant must commence within 70 days of the date of the indictment or the date of
the defendant’s first appearance before a judicial officer, whichever is later. 18 U.S.C. §
3161(c)(1). In determining whether a case should be set after the expiration of the 70 day
period, a court must consider among other factors “[w]hether the failure to [set the case at
a later date] . . . would be likely to . . . result in a miscarriage of justice.” 18 U.S.C. §
3161(h)(7)(B)(I). The court also must consider “whether the failure to grant such a
continuance . . . would deny counsel for the defendant or the attorney for the government
the reasonable time necessary for effective preparation, taking into account the exercise of
due diligence.” 18 U.S.C. § 3161(h)(7)(B)(iv). Based on the nature of this case, the
parties’ need for adequate time for discovery and the need for counsel to have adequate
time for trial preparation, the court finds that the ends of justice served by setting this case
on this trial term outweigh the best interest of the public and the defendants in a speedy
trial. Any requested voir dire questions and jury instructions must be filed no later than
one week before jury selection.

        PRETRIAL MOTIONS. All pretrial motions under Fed.R.Crim.P. 12(b) and (d),
14 and 16, all notices under Fed.R.Crim.P. 12.1, 12.2 and 12.3, and any motion to compel
pursuant to M.D. Ala. LCrR 16.1 Criminal Discovery (a copy of this Rule may be found
at http://www.almd.uscourts.gov/forms/almd-local-rules) must be filed no later than TWO
WEEKS FROM THE DATE OF THIS ORDER. No motion filed after this date will be
considered unless filed with leave of court. Unless otherwise ordered by the court, the
continuance of the trial of a case will not extend the time for filing pretrial motions. THE
CONFERENCING REQUIREMENT SET FORTH IN M.D. Ala. LCrR 16.1(c)
CRIMINAL DISCOVERY SHALL BE MET BEFORE THE COURT WILL
CONSIDER ANY DISCOVERY MOTION. THE COURT WILL NOT GRANT
MOTIONS TO ADOPT MOTIONS FILED BY OTHER DEFENDANTS.
         Case 2:20-cr-00221-ECM-SMD Document 18 Filed 12/02/20 Page 3 of 4




       Motions to suppress must allege specific facts which, if proven, would provide a
basis of relief. This court will summarily dismiss suppression motions which are supported
only by general or conclusory assertions founded on mere suspicion or conjecture. All
grounds upon which a defendant relies must be specifically stated in the motion in
separately numbered paragraphs in a section of the motion which is labeled "Issues
Presented.". Grounds not stated in the "Issues Presented" section of the motion will
be deemed to have been waived. See generally United States v. Richardson, 764 F.2d
1514,1526-27 (11th Cir. 1985).

      The government shall file a response to all motions filed by a defendant on or
before five days prior to the date set for a hearing on the motion or, if no hearing is
necessary, on or before ten (10) days after the date of the pretrial conference.

       DISCOVERY. All discovery in this action shall be conducted according to the
requirements of M.D. Ala. LCrR 16.1 Criminal Discovery. Unless the government
provided initial disclosures to the defendants prior to or at arraignment, the government is
ORDERED to tender initial disclosures to the defendant on or before December 1, 2020.
Disclosures by the defendant, as required by M.D. Ala. LCrR 16.1(a)(4) shall be provided
on or before December 8, 2020.

       Pursuant to the Due Process Protections Act, the Court orders the United States to
timely produce all exculpatory evidence to the defendants pursuant to Brady v. Maryland,
373 U.S. 83 (1963) and its progeny. Failure to do so may result in consequences, including
but not limited to, exclusion of evidence, adverse jury instructions, dismissal of charges,
contempt proceedings, or sanctions by the court.

      JENCKS ACT STATEMENTS. The government agrees to provide defense
counsel with all Jencks Act statements no later than the day scheduled for the
commencement of the trial.1

       MANDATORY APPEARANCE OF COUNSEL. Counsel of record for all
parties are ORDERED to appear at all future court proceedings in this criminal case.
Those attorneys who find it impossible to be in attendance (especially at the pretrial
conference, jury selection, or trial) must make arrangements to have substitute counsel
appear on behalf of their clients. Any attorney who appears as substitute counsel for a
defendant shall have full authorization from the defendant to act on his or her behalf and
be fully prepared to proceed. Substitute counsel shall not be counsel for a co-defendant
unless permitted by the court after proper motion. Any counsel who wishes to have
substitute counsel appear must obtain permission of the court in advance.

1
    In certain complex cases, the government may agree to earlier production.
     Case 2:20-cr-00221-ECM-SMD Document 18 Filed 12/02/20 Page 4 of 4




      NOTE: Except in extraordinary circumstances or circumstances in which the
Constitution would require it, the court will not entertain motions to withdraw filed
by counsel who appear at arraignment unless the motions are filed within fourteen
days of the date of this order. Failure to obtain fees from a client is not an
extraordinary circumstance.

      DONE this 2nd day of December, 2020.



                                /s/ Stephen M. Doyle
                                CHIEF UNITED STATES MAGISTRATE JUDGE
